IN THE SUPREME COURT OF IOWA
                              No. 19–1644

          Submitted December 16, 2020—Filed June 18, 2021
                     Amended October 12, 2021


IOWA CITIZENS FOR COMMUNITY IMPROVEMENT and FOOD &
WATER WATCH,

      Appellees,

vs.

STATE OF IOWA; DEPARTMENT OF NATURAL RESOURCES; BRUCE
TRAUTMAN, In His Official Capacity as Acting Director of the
Department of Natural Resources; ENVIRONMENTAL PROTECTION
COMMISSION; MARY BOOTE, NANCY COUSER, LISA GOCHENOUR,
REBECCA GUINN, HOWARD HILL, HAROLD HOMMES, RALPH
LENTS, BOB SINCLAIR, and JOE RIDING, In Their Official Capacities
as Commissioners of the Environmental Protection Commission;
NATURAL RESOURCE COMMISSION; MARCUS BRANSTAD, RICHARD
FRANCISCO, LAURA HOMMEL, TOM PRICKETT, PHYLLIS REIMER,
DENNIS SCHEMMEL, and MARGO UNDERWOOD, In Their Official
Capacities as Commissioners of the Natural Resource Commission;
DEPARTMENT OF AGRICULTURAL AND LAND STEWARDSHIP; and
MICHAEL NAIG, In His Official Capacity as Secretary of Agriculture,

      Appellants.


      Appeal from the Iowa District Court for Polk County, Robert B.

Hanson, Judge.



      The State of Iowa and state agencies and officials seek interlocutory

review of a district court order denying their motion to dismiss an action

brought by two nonprofit groups under the public trust doctrine.

REVERSED AND REMANDED.



      Mansfield, J., delivered the opinion of the court, in which
Christensen, C.J., and Waterman and McDermott, JJ., joined. Appel, J.,

filing a dissenting opinion. McDonald, J., filing a dissenting opinion, in
                                    2

which Oxley, J., joined. Oxley, J., filed a dissenting opinion, in which

Appel, J., joined.



      Thomas J. Miller, Attorney General, Jeffrey S. Thompson (argued),

Solicitor General, Jacob J. Larson, David S. Steward, Eric M. Dirth, and

Thomas J. Ogden, Assistant Attorneys General, for appellants.



      Brent Newell (argued) and Kellan R. Smith of Public Justice, P.C.,

Oakland, California, Roxanne Barton Conlin and Devin Kelly of Roxanne
Conlin & Associates, P.C., Des Moines, Tarah Heinzen of Food & Water

Watch, Portland, Oregon, and Channing Dutton of Lawyer, Lawyer,

Dutton, and Drake, LLP, West Des Moines, for appellees.



      James L. Pray, Jordan D. Nickerson, and Tess L. Pocock of Brown,

Winick, Graves, Gross, Baskerville and Schoenebaum, PLC, Des Moines

for amicus curiae Agricultural Legal Defense Fund.

      Tucker F. Levis and Christina L. Gruenhagen of Parker &

Geadelmann, P.L.L.C., West Des Moines; and Eldon McAfee of Brick

Gentry P.C., West Des Moines, for amicus curiae Iowa Cattlemen’s

Association, Iowa Corn Growers Association, Iowa Farm Bureau

Federation, Iowa Pork Producers Association, Iowa Poultry Association,

Iowa Soybean Association, Iowa State Dairy Association, and Iowa Turkey

Federation.



      Paige Fiedler of Fiedler Law Firm, Johnston; and Joel R. Waltzer and

Robert B. Wiygul of Waltzer Wiygul & Garside, New Orleans, Louisiana, for
amicus curiae Gulf Organized Fisheries in Solidarity and Hope, Inc., and

Mississippi Commercial Fisheries United, Inc.
                                    3

      Richard A. Malm and John E. Lande of Dickinson, Mackaman, Tyler

& Hagen, P.C., Des Moines, for amicus curiae Board of Water Works

Trustees of the City of Des Moines, Iowa.

      Chad A. Swanson of Dutton, Daniels, Hines, Kalkhoff, Cook &

Swanson, P.L.C., Waterloo, and Paige M. Tomaselli of The Law Office of

Paige Tomaselli, Richmond, California, for amicus curiae Iowa Farmers

Union and Farm Aid.



      Neil Hamilton, Drake University Law School, Des Moines, for amicus
curiae Drake Law Professors Neil Hamilton, Allan Vestal, Mark Kende, and

Jerry Anderson.
                                         4

MANSFIELD, Justice.

         Two social justice organizations have brought this case against the

State of Iowa, four different state agencies, and a number of state officials.

Relying on the public trust doctrine, under which the State is the “trustee”

of the State’s navigable waters, they seek to force the defendants to enact

legislation that will compel Iowa farmers to take steps that will have the

effect of significantly reducing levels of nitrogen and phosphorus in the

Raccoon River. This, they allege, will improve their members’ aesthetic

and recreational use of the river and bring about reductions in their water
bills.

         The defendants moved to dismiss the petition based on lack of

standing,     nonjusticiability,   and   failure   to   exhaust   administrative

remedies.     The district court denied the motion.        On appeal, we now

conclude that the motion should have been granted on the first two

grounds. In our view, the attenuated causation theory of the petition is

not enough to establish that the plaintiffs’ members have suffered a

concrete injury at the hands of the defendants that a favorable court

decision is likely to redress.      And, we believe the plaintiffs’ effort to

repurpose the historically narrow public trust doctrine to solve a complex

environmental problem presents a nonjusticiable political question.

Therefore, we reverse the district court’s order and remand with

instructions to dismiss the petition.

         I. Factual and Procedural Background.

         A. The Nature of the Litigation and the Parties. This is an action

for declaratory relief and to compel the State of Iowa to adopt “a Raccoon

River remedial plan with mandatory agricultural water pollution controls.”
         The plaintiffs are Iowa Citizens for Community Improvement (ICCI)

and Food and Water Watch (FWW). ICCI has 5100 members, of whom
                                     5

2404 reside in Polk County. Many of those members recreate in, on, or

around the Raccoon River in Polk County. ICCI’s organizational priorities

include “fighting factory farms and campaigning to clean up Iowa’s

polluted waterways, as well as advancing worker justice, racial justice, and

immigrants’ rights.”

      FWW “champions healthy food and clean water for all by standing

up to corporations that put profits before people and advocating for a

democracy that improves people’s lives and protects the environment.”

FWW has 18,400 “members and supporters” in Iowa, and 2804 “members
and supporters” in Polk County.

      The defendants are the State of Iowa, the Iowa Department of

Natural Resources (DNR), the director of DNR, the Environmental

Protection Commission, the members of the Environmental Protection

Commission, the Natural Resource Commission, the members of the

Natural Resource Commission, the Iowa Department of Agriculture and

Land Stewardship, and the secretary of agriculture. Thus, the petition

names twenty-three separate defendants.

      B. Factual Allegations in the Petition. The petition alleges that

Iowa leads the nation in corn and pork production, and is one of the

leaders in soybean production. But according to the petition, this food

production comes at a cost. Iowa farmers “apply vast amounts of fertilizer

to grow corn and soybeans.” They also apply manure from animal feeding

operations to corn and soybeans as fertilizer.      Fertilizer and manure

contain nitrogen, which is converted to nitrates.       They also contain

phosphorus.

      Some of these nitrates and phosphorus run off into the Raccoon
River watershed. They contribute to the growth of cyanobacteria, which

excrete cyanotoxins.
                                      6

      Climate change—specifically, higher air and water temperatures and

more frequent heavy rains—have also led to more nitrates and phosphorus

in the watershed and more cyanobacteria proliferation.

      Since 1974, average nitrate levels in the Raccoon River have

increased significantly. The Des Moines Water Works has had to incur

costs to remove nitrates from Raccoon River water so the Class C drinking

water standard of 10 mg/l is met before the water actually reaches the

customer. Currently, there is no mandatory state plan for the reduction

of nitrates in the Raccoon River.
      DNR has authorized animal feeding operations to apply manure to

frozen, snow-covered ground, which has resulted in discharges to

navigable waters. The Iowa legislature has appropriated insufficient funds

to DNR to implement and enforce water quality protections at animal

feeding operations. Legislation to impose a moratorium on new medium

and large animal feeding operations has been introduced in the Iowa

legislature but has not passed.

      In 2008, environmental groups inside and outside Iowa tried to get

the Federal Environmental Protection Agency (EPA) to promulgate numeric

water quality standards for nitrogen and phosphorus. The EPA said no.

Instead, in 2011, the EPA announced a policy to defer to states on nitrogen

and phosphorus regulation.          EPA recommended states implement

“voluntary agricultural nonpoint source controls.” Efforts to overturn the

EPA’s decision not to act were unsuccessful.          See generally Gulf

Restoration Network v. McCarthy, 783 F.3d 227, 243–44 (5th Cir. 2015)

(holding that the EPA had discretion not to issue water quality standards

for nitrogen and phosphorus if it provided a reasonable explanation).
      Nitrogen and phosphorus entering the Gulf of Mexico from, in part,

the Mississippi River Basin “has created a hypoxic zone spanning
                                     7

thousands of square miles.” A 2008 Gulf Hypoxia Action Plan calls for

Iowa and other states along the Mississippi River to reduce nitrogen and

phosphorus loadings to the Gulf of Mexico so that a 45% reduction in total

levels is achieved.

      In 2013, the Iowa legislature enacted legislation to authorize and

fund the Iowa Nutrient Reduction Strategy. 2013 Iowa Acts ch. 132, § 60

(codified at Iowa Code § 466B.42 (2014)). This strategy identifies best

management practices to reduce nitrogen and phosphorus discharges into

surface waters but does not require adoption or implementation of any
specific measure or practice.      Only limited progress has been made;

statewide   improvements    will   require   “a   much   greater   degree   of

implementation than has occurred so far.”

      In the 2018 session, the Iowa legislature enacted section 20 of

Senate File 512, making the Iowa Nutrient Reduction Strategy the state

policy for nitrogen and phosphorus water pollution controls. 2018 Iowa

Acts ch. 1001, § 20 (codified at Iowa Code § 455B.177(3) (2019)).

      C. The Plaintiffs’ Legal Claims. The plaintiffs’ claims are all based

on the public trust doctrine. The plaintiffs allege that their members are

beneficiaries under the public trust doctrine and that the State has a duty

to protect the public use of navigable waters and to prevent substantial

impairment of navigable waters. They allege that the State has abdicated

control of the meandered section of the Raccoon River to private parties by

pursuing a “voluntary” nitrogen and phosphorus control strategy for

agricultural nonpoint sources.

      ICCI and FWW members suffer harm in several ways. Des Moines

Water Works, which serves the metropolitan Des Moines area and draws
water from the Raccoon River, incurs capital, operational, maintenance,

and monitoring costs to reduce nitrate and cyanotoxin contamination.
                                      8

This results in higher costs for drinking water. ICCI and FWW members

also have concerns about health risks from consuming water containing

nitrates and microcystins. In addition, ICCI and FWW members suffer

aesthetic injury and injury to their recreational use of the Raccoon River

for swimming and kayaking. There have been several days when levels of

microcystins impaired swimming and kayaking in the river.

      The plaintiffs seek both declaratory and injunctive relief, at a high

level of generality. In brief, they seek a declaration that the State violated

the public trust doctrine by not protecting the public’s recreational and
drinking water use of navigable waters. They also seek a declaration that

section 20 of Senate File 512 is null and void as inconsistent with the

public trust doctrine. They further seek an injunction against the State

from taking any further action that would violate the public trust doctrine.

They ask for an injunction requiring the State “to adopt and implement a

mandatory remedial plan to restore and protect public use that requires

agricultural nonpoint sources and CAFO’s [confined animal feeding

operations] to implement nitrogen and phosphorus limitations in the

Raccoon River watershed.” And, finally, until that plan is working, they

seek an injunction against the State authorizing the construction and

operation of new medium and large animal feeding operations and

confined animal feeding operations in the Raccoon River watershed.

      D. The Motion to Dismiss. On April 29, 2019, the defendants

moved to dismiss the petition based on lack of standing, nonjusticiability,

and failure to exhaust administrative remedies. On May 10, the plaintiffs

filed a resistance.   The district court held a hearing on June 19.       On

September 10, the court issued an order denying the defendants’ motion
to dismiss.
                                             9

       The defendants sought an interlocutory appeal, and we granted their

application. We retained the appeal.

       II. Standard of Review.

       We review questions of standing and whether an action should be

dismissed as nonjusticiable for correction of errors at law. State ex rel.

Dickey v. Besler, 954 N.W.2d 425, 430 (Iowa 2021).

       III. Legal Analysis.

       A. The Public Trust Doctrine. Although the merits of this case

are not before us, some understanding of the public trust doctrine is
required to address the standing and justiciability issues that are before

us.1

       The public trust doctrine “is based on the notion that the State is a

steward of our natural resources.” Fencl v. City of Harpers Ferry, 620

N.W.2d 808, 814 (Iowa 2000) (en banc). But it “has a narrow scope.” Id.

at 813. It “originally applied to the beds of navigable waters, but has now

expanded to embrace the public’s use of lakes and rivers for recreational

purposes as well.” Larman v. State, 552 N.W.2d 158, 161 (Iowa 1996). It

protects “the public’s right of access to public waters.” Id. And, it “limits

the State’s power to dispose of land encompassed within the public trust.”


        1Standing cannot be considered in a vacuum without reference to the source of

the legal claims. See, e.g., State ex rel. Food & Water Watch v. State, 100 N.E.3d 391, 397
(Ohio 2018) (per curiam) (finding there was no standing because “a plain reading of the
statute does not support, and [the plaintiff] has not shown, that the writ sought—one
that would mandate the promulgation of rules—will likely redress the purported injury”).
        Likewise, we have said before that “the political question grounds and the failure
to state a claim grounds are interrelated.” King v. State, 818 N.W.2d 1, 12 (Iowa 2012).
To determine whether a claim is within the competence of the judiciary to handle, it is
appropriate to understand what the claim is. We do not agree with the suggestion that
the political question doctrine cannot be raised unless the party raising it is also seeking
to dismiss for failure to state a claim. A party can concede that a novel theory—like the
plaintiffs’ expansive version of public trust doctrine—would state a claim and still argue
that it would not redress the plaintiffs’ injuries and be unworkable for courts to
administer.
                                    10

Id. These two principles of public access and no private alienation are

interrelated. Obviously, if some part of the public trust is turned over to

a private party, then the public no longer has access to it.

      We have repeatedly discussed and applied the public trust doctrine

as embodying these twinned notions of open access and no private

alienation. See State v. Pettijohn, 899 N.W.2d 1, 35 (Iowa 2017) (explaining

that the doctrine involves “the ‘paramount’ right of Iowans to use state

waterways for navigational and recreational purposes” and noting that

Congress declared the navigable waters leading into the Mississippi to be
“common highways, and forever free as well to the inhabitants of said

State, as to all other citizens of the United States”); Orr v. Mortvedt, 735

N.W.2d 610, 615 (Iowa 2007) (“The public generally has a right of access

to navigable watercourses.”); State v. Sorensen, 436 N.W.2d 358, 362 (Iowa

1989) (noting “the stringent limitations on the state’s power to alienate”

public trust resources); Witke v. State Conservation Comm’n, 244 Iowa 261,

270–72, 56 N.W.2d 582, 588–89 (1953) (rejecting a fee for access to Clear

Lake that was not based on an improvement or service provided); Peck v.

Alfred Olsen Constr. Co., 216 Iowa 519, 522, 245 N.W. 131, 133 (1932)

(“[T]he power and the duty conferred upon the state under such title is to

maintain and promote the navigation and navigability of such lake.”). In

State v. Meyers, we recently invoked the public trust doctrine in holding

that a group of private property owners could not convert a navigable

stream to their own private lake simply by blocking access to it. See 938

N.W.2d 205, 210–12 (Iowa 2020).

      Many of our cases contain language that the public trust doctrine

protects public “use” of public trust property. For example, in State v.
Sorensen we said,
                                      11
            The public trust doctrine, however, is not limited to
      navigation or commerce; it applies broadly to the public’s use
      of property, such as waterways, without ironclad parameters
      on the types of uses to be protected. See [Richard J.] Lazarus,
      [Changing Conceptions of Property and Sovereignty in Natural
      Resources: Questioning the Public Trust Doctrine, 71 Iowa Law
      Review 631, ] 649 [(1986)]; 65 C.J.S. Navigable Waters § 92,
      at 289–91 [(1966)] (Public trust purposes include “rights of
      navigation, commerce, fishing, bathing, recreation, or
      enjoyment, and other appropriate public and useful purposes,
      or such other rights as are incident to public waters at
      common law, free from obstruction and interference by private
      persons. . . .”).

436 N.W.2d at 363. Still, even in this context “use” means access—i.e.,

the right to enter “free from obstruction and interference by private

persons.” Id. (quoting 65 C.J.S. Navigable Waters § 92, at 289–91.)

      Historically, in Iowa, the public trust doctrine has not provided an

opening for courts to weigh different uses, that is, to second-guess

regulatory decisions made by elected bodies. In Bushby v. Washington

County Conservation Board, we explained that “[t]he purpose of the public-

trust doctrine is to prohibit states from ‘conveying important natural

resources’ to private parties.” 654 N.W.2d 494, 497 (Iowa 2002) (quoting

Fencl, 620 N.W.2d at 814). We elaborated,

            In Iowa this doctrine was originally applied to the beds
      of navigable waters and has been expanded to include the
      recreational use of lakes and rivers. Nevertheless, the scope
      of the public-trust doctrine in Iowa is narrow, and we have
      cautioned against overextending the doctrine.          We are
      convinced that it does not serve as an impediment to legally
      sanctioned management of forested areas by the public bodies
      entrusted by law with their care.

Id. at 498 (citations omitted). Thus, we rejected an attempt in Bushby to

use the public trust doctrine to enjoin a clear-cutting of trees on public

land that had been approved by the elected board of supervisors. Id. While

the plaintiffs preferred that this reserve be left alone in its “fairly natural
state,” the county’s representatives had determined otherwise. Id. at 495–
                                     12

96; see also Magers-Fionof v. State, 555 N.W.2d 672, 674 (Iowa 1996)

(stating it was “very doubtful” that the public trust doctrine provided a

cause of action against the state for injury to trees grown in state parks).

      Within the last year, the Minnesota Supreme Court has held that

the public trust doctrine did not support a claim against the Minnesota

Department of Natural Resources alleging mismanagement, pollution, and

impairment of a lake. White Bear Lake Restoration Ass’n ex rel. State v.

Minn. Dep’t of Nat. Res., 946 N.W.2d 373, 376–77 (Minn. 2020).          The

Minnesota court explained that “the doctrine was used from its inception
to define property rights in navigable waters, entrusting them to the state

for public use rather than allowing riparian owners to assert a private

property interest.” Id. at 385. The court quoted from the seminal United

States Supreme Court decision which made clear that “[t]he doctrine is

founded upon the necessity of preserving to the public the use of navigable

waters from private interruption and encroachment.” Id. (quoting III. Cent.

R.R. v. Illinois, 146 U.S. 387, 436, 13 S. Ct. 110, 112 (1892)). The court

then emphasized that the plaintiff had not alleged a violation of that duty

“to protect public use from ‘private interruption and encroachment.” Id.

at 386.   Instead, the plaintiff contended that the Minnesota DNR had

issued groundwater permits that resulted in degradation of the lake. Id.

The court observed, “We have found no precedent—and, at oral argument,

counsel for [the plaintiff] could cite none—extending the public trust

doctrine in this way.” Id. Finally, the court concluded,

             Twenty-five chapters within Minnesota Statutes are
      dedicated to water protection, use, and appropriation. . . .
      Because the Legislature has established structures within
      which public water use priorities are to be balanced, and no
      private encroachment or diversion to another state has been
      alleged, we see no need to extend the judiciary’s common-law
      role in this instance.
                                       13

Id. (citation omitted).

       Again, the merits are not before us on this appeal. Accordingly, we

assume for present purposes that the public trust doctrine could be

expanded to serve the plaintiffs’ regulatory ends. The questions we need

to answer is whether the plaintiffs have standing to bring their case and

whether their case is justiciable.

       B. Standing. For there to be standing in federal court, a plaintiff

must show not only (1) injury in fact, but also that the injury in fact (2) is

fairly traceable to the defendants’ conduct and (3) is likely to be redressed
by a favorable decision. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–

61, 112 S. Ct. 2130, 2136 (1992).

       [A] litigant must demonstrate that it has suffered a concrete
       and particularized injury that is either actual or imminent,
       that the injury is fairly traceable to the defendant, and that it
       is likely that a favorable decision will redress that injury.

Massachusetts v. EPA, 549 U.S. 497, 517, 127 S. Ct. 1438, 1453 (2007).

All   three   requirements   are     bedrock   requirements    of   Article   III

constitutional standing in the federal courts. Lujan, 504 U.S. at 560, 112

S. Ct. at 2136 (referring to the “irreducible constitutional minimum of

standing”). They are not mere prudential considerations. Id.
       In Iowa, we follow a two-prong approach.            “Our cases have

determined that a complaining party must (1) have a specific personal or

legal interest in the litigation and (2) be injuriously affected.” Citizens for

Responsible Choices v. City of Shenandoah, 686 N.W.2d 470, 475 (Iowa

2004); see also Berent v. City of Iowa City, 738 N.W.2d 193, 202 (Iowa

2007) (“We have held that in order to have standing a party must (1) have

a specific personal or legal interest in the litigation and (2) be injuriously
affected.”). “This inquiry is separate from, and precedes, the merits of a
                                      14

case.” Horsfield Materials, Inc. v. City of Dyersville, 834 N.W.2d 444, 452.

(Iowa 2013).

      We have said that “[w]ith state courts, standing is a self-imposed

rule of restraint.” Hawkeye Bancorporation v. Iowa Coll. Aid Comm’n, 360

N.W.2d 798, 802 (Iowa 1985).         But that doesn’t make the standing

requirement any less real.      After all, article III, section 1 of the state

constitution prohibits the judicial branch from exercising any function

properly belonging to the legislative or executive branch. Iowa Const. art.

III, § 1. Article V, section 6 provides that Iowa courts operate as “court[s]
of law and equity.” Id. art. V, § 6. We have repeatedly said that the plaintiff

“must” be injuriously affected to have standing.         See, e.g., Horsfield

Materials, 834 N.W.2d at 452; Godfrey v. State, 752 N.W.2d 413, 418 (Iowa

2008); Berent, 738 N.W.2d at 202; Alons v. Iowa Dist. Ct., 698 N.W.2d 858,

869–71 (Iowa 2005); Citizens for Responsible Choices, 686 N.W.2d at 475.

      Our court has interpreted the “injuriously affected” prong of

standing as incorporating the Lujan three-part test.        In Alons v. Iowa

District Court, we quoted from Lujan at length, including the three-part test

and the “irreducible constitutional minimum” language. 698 N.W.2d at

867–68.        We   noted   there   were   separate,   additional   prudential

considerations. Id. at 868–69. We then essentially said that the federal

test—both constitutional and prudential—was “not dissimilar from our

own test,” and “[w]e therefore consider the federal authority persuasive.”

Id. at 869. So, Alons aligned us with Lujan.

      In Godfrey v. State, we said that the second and third requirements

from Lujan “largely relate to the prudential concerns we have recognized,

and we too have relied on them to resolve standing claims in the past.”
752 N.W.2d at 422. We identified Citizens for Responsible Choices v. City

of Shenandoah as a case decided on traceability grounds—i.e., the second
                                            15

Lujan test. Id. (citing Citizens for Responsible Choices, 686 N.W.2d at 472,

475). Still, regardless of whether we characterize these requirements as

constitutional or prudential, traceability and redressability are a part of

standing in Iowa. See also Horsfield Materials, 834 N.W.2d at 457–58

(quoting Godfrey as recognizing the Lujan three-part test).2

       Think about it this way: If the court can’t fix your problem, if the

judicial action you seek won’t redress it, then you are only asking for an

advisory opinion. See Schmidt v. State, 909 N.W.2d 778, 800 (Iowa 2018)

(“We do not issue advisory opinions.”).                In Dickey v. Iowa Ethics &
Campaign Disclosure Board, we found that the district court lacked

standing to hear a campaign finance reporting case where a favorable

ruling in the case would not provide additional information to the

petitioner. 943 N.W.2d 34, 38–41 (Iowa 2020). We stated, “Courts exist

to hear claims brought by injured parties; [the petitioner] is not injured.”

Id. at 40.

       In a broad sense, standing is deeply rooted in the separation-
       of-powers doctrine and the concept that the branch of
       government with the ultimate responsibility to decide the
       constitutionality of the actions of the other two branches of
       government should only exercise that power sparingly and in
       a manner that does not unnecessarily interfere with the policy
       and executory functions of the two other properly elected
       branches of government. While this policy of standing has no
       specific constitutional basis in Iowa, as it does in federal law,
       it is compatible with the overall constitutional framework in
       this state and properly reflects our role in relationship to the
       other two coequal branches of government. This ultimate
       power to decide disputes between the other branches of
       government and to determine the constitutionality of the acts

       2And   the Lujan three-part test remains part of federal standing law as well. See
Carney v. Adams, ___ U.S. ___, ___, 141 S. Ct. 493, 498 (2020) (quoting and applying the
Lujan test); Spokeo, Inc. v. Robins, ___ U.S. ___, ___, 136 S. Ct. 1540, 1547 (2016) (same);
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409, 133 S. Ct. 1138, 1147 (2013) (same).
        A “speculative chain of possibilities” is not enough. Clapper, 568 U.S. at 414, 133
S. Ct. at 1150. Standing “serves to prevent the judicial process from being used to usurp
the powers of the political branches.” Id. at 408, 133 S. Ct. at 1146.
                                           16
       of the other branches of government does not exist as a form
       of judicial superiority, but is a delicate and essential judicial
       responsibility found at the heart of our superior form of
       government. We have the greatest respect for the other two
       branches of government and exercise our power with the
       greatest of caution.

Godfrey, 752 N.W.2d at 425 (citation omitted).

       When the asserted injury arises from the government’s allegedly

unlawful failure to regulate someone else, “the plaintiff must establish ‘a

causal connection between the injury and the conduct complained of’ and

that the injury is ‘ “likely,” as opposed to merely “speculative,” to be
“redressed by a favorable decision.” ’ ”             Godfrey, 752 N.W.2d at 421

(quoting Lujan, 504 U.S. at 561, 112 S. Ct. at 2136); see also Alons, 698

N.W.2d at 868 (quoting the same language); Sanchez v. State, 692 N.W.2d

812, 821 (Iowa 2005) (same).

       Here, it is speculative that a favorable court decision in this litigation

would lead to a more aesthetically pleasing Raccoon River, better

swimming and kayaking on the river, and lower water rates in the Des

Moines metropolitan area. As already noted, to a large extent the plaintiffs

are simply seeking broad, abstract declarations in this litigation.3 Such

general declarations do not provide any assurance of concrete results,

although they do herald long-term judicial involvement. The only specific




       3There  are six operative paragraphs in the prayer for relief. Paragraphs A and B
simply seek declarations that the State has a duty to protect the public’s recreational and
drinking water use and that the public trust doctrine has been violated. Paragraph F
enjoins the State from taking further actions to violate the public trust doctrine. These
are generalities.
       Paragraph C seeks a declaration that section 20 of SF 512 is null and void.
Paragraph D purports to require the State to adopt and implement a mandatory remedial
plan that requires agricultural nonpoint sources and CAFOs to implement nitrogen and
phosphorus limitations in the Raccoon River watershed—with no detail beyond that. And
paragraph E would impose a moratorium on new and expanded large and confined
animal feeding operations until the State does so.
                                    17

declaration the plaintiffs request is that section 20 of Senate File 512 be

declared void and unconstitutional. That section reads as follows:

      The general assembly further finds and declares that it is in
      the interest of the people of Iowa to assess and reduce
      nutrients in surface waters over time by implementing the
      Iowa nutrient reduction strategy. To evaluate the progress
      achieved over time toward the goals of the Iowa nutrient
      reduction strategy and the United States environmental
      protection agency gulf hypoxia action plan, the baseline
      condition shall be calculated for the time period from 1980 to
      1996.

2018 Iowa Acts ch. 1001, § 20.
      We do not see how declaring this section void would lead to lower

water rates, more viewing enjoyment of the Raccoon River, or more

swimming and kayaking opportunities in the Raccoon River for the

plaintiffs’ members.

      The injunctive relief sought by the plaintiffs is also quite general.

The plaintiffs ask us to enjoin the “State”—meaning the twenty-three

different defendants in the lawsuit—to come up with “a mandatory

remedial plan” that requires all grain and livestock producers “to

implement nitrogen and phosphorus limitations in the Raccoon Valley

watershed.” The plaintiffs admit that this plan can only be accomplished

through legislation.    In fact, they argue they need not exhaust

administrative remedies because what they seek can only be accomplished

through legislation.   In their words: “[T]he agency Defendants lack

authority to require nutrient limits for nitrogen and phosphorus from

agricultural nonpoint sources.” Only the legislature can do this.

      But this leads immediately to the question of what that legislation

would look like. There is no free lunch. According to the 2008 Water

Quality Improvement Plan that is cited in the petition (and therefore part
                                          18

of the materials we may consider),4 a 50% reduction in overall fertilizer

application in the watershed—a dramatic change—would only produce a

20% reduction in Raccoon River nitrate levels. This would not come close

to meeting the 48.1% reduction in nitrate levels that the plaintiffs allege is

needed for the Raccoon River to consistently have a nitrate level below

10 mg/l and therefore meet the Class C drinking water standard without

further treatment.

       Farmers use fertilizer for economic reasons, so this reduction in

fertilizer application would affect yields and make Iowa farmers less
competitive. The legislature might decide to charge the costs of efforts to

reduce nitrogen and phosphorus runoff to the public rather than just to

farmers. The legislature might decide that it is appropriate for all users of

the Raccoon River watershed to bear these costs. This could lead to even

higher out-of-pocket expenditures for the plaintiffs’ members.

       Notably, to the extent the issue is the need to remove nitrate

pollution from drinking water in order to make it drinkable, the Des

Moines Water Works (DMWW) is the party more directly affected and better

positioned to bring a lawsuit.            It has already brought a lawsuit—

unsuccessfully. See Bd. of Water Works Trs. of Des Moines v. Sac Cnty.

Bd. of Supervisors, 890 N.W.2d 50 (Iowa 2017); Bd. of Water Works Trs. of

Des Moines v. Sac Cnty. Bd. of Supervisors, 2017 WL 1042072 (N.D. Iowa

Mar. 17, 2017).        There, DMWW sought money damages for costs of

removing nitrates. Bd. of Water Works Trs. of Des Moines, 890 N.W.2d at

52. DMWW “d[id] not suggest it would be cheaper for the [rural] drainage

districts to remove nitrates from multiple locations than for DMWW to


       4See  King, 818 N.W.2d at 6 n.1 (holding that in ruling on a motion to dismiss for
failure to state a claim, the court may consider documents referenced in the petition
regardless of whether they have been attached).
                                          19

remove nitrates from a single location.” Id. at 66. DMWW’s removal of

nitrates for drinking water purposes costs about one cent per day per

customer. Id. at 68.

       Also, it is not clear that even significant reductions in farmers’

fertilizer use would actually bring about better kayaking, swimming, and

viewing on the river.       According to the petition, cyanobacteria blooms,

cyanotoxins, and microcystins are all increasing due to climate change.

       There is not enough here to demonstrate that a favorable outcome

in this case is likely to redress the plaintiffs’ alleged reduced ability to
kayak, swim, or enjoy views of the Raccoon River, or would save them

money on drinking water.            The plaintiffs’ claims must therefore be

dismissed for lack of standing.5

       Finally, we address the suggestion that the defendants conceded at

oral argument that there would be standing for the plaintiffs’ declaratory

judgment claim. Here is the actual exchange between a member of our

court and defense counsel:

              QUESTION: So is what you’re saying, if -- if they didn’t
       ask for the injunctive relief or if we agreed with you that the
       injunctive relief was subject to the political question doctrine
       and then got rid of that, could the lawsuit proceed just on the
       declaratory relief that they’re requesting? ANSWER: I think
       it’s possible, yes. I mean -- and I’m just -- again, I’m accepting
       a lot of what-ifs here. Because the relief is the key, and the
       -- and the claims that they’ve asserted are the basis for the


       5We  found that the Sierra Club had standing to challenge a pipeline in Puntenney
v. Iowa Utilities Board, 928 N.W.2d 829, 837–38 (Iowa 2019). But there was no
speculative chain there. The injury came from one event—the construction and operation
of a crude oil pipeline. Id. at 837. The issue was whether there was legal authority to
build the pipeline. Id. at 832–33. The relief requested was to stop the pipeline. Id. A
favorable decision on that point would have stopped the pipeline, at least until it had
been built. Id. at 839–40. Contrast Puntenney with Citizens for Responsible Choices,
where we held that the plaintiffs lacked standing to challenge the issuance of bonds
because any injury would not result from the issuance of bonds per se, but from the
project financed by the bonds. 686 N.W.2d at 475. The chain of causation, in other
words, was too remote.
                                      20
      declaratory relief that they’re seeking, and so it’s kind of a
      naked request, if you will.

            And so -- and -- and I will have to concede that when
      we talk about redressability and causal connection to the
      injury, you know, it -- it -- the declaratory order, assuming
      that these are citizens that, you know, would be, under
      Justice McDonald’s analogy, beneficiaries of the trust, I -- I
      think I’d have to concede you could get to, if you wanted to, a
      declaratory order of some sort.

               But if we back into the overall framework of this lawsuit,
      it -- it doesn’t get them what they’re asking for, and it doesn’t
      remedy any of the alleged harms that they allege.

(Emphasis added.)
      Several points should be noted. First, the question assumed that

the injunctive relief claims would be subject to the political question

doctrine and would not go forward. The issue was whether a declaratory

judgment action alone could proceed.

      Second, although we do not find that defense counsel actually

agreed the declaratory judgment part of the case could go forward, parties

cannot bind us by an agreement that standing exists.              Standing is

jurisdictional. Northbrook Residents Ass’n v. Iowa State Dep’t of Health

Off. for Health Plan. & Dev., 298 N.W.2d 330, 331 (Iowa 1980); see also

Godfrey, 752 N.W.2d at 417 (“Generally, courts refuse to decide disputes

presented in a lawsuit when the party asserting an issue is not properly

situated to seek an adjudication.”). In Bechtel v. City of Des Moines, we

observed that even with a declaratory judgment case “a justiciable

controversy must exist; we will not decide an abstract question simply

because litigants desire a decision on a point of law or fact.” 225 N.W.2d

326, 330 (Iowa 1975) (en banc).

      Third, even while conceding that “you could get to, if you wanted to,
a declaratory order of some sort,” defense counsel added that “the relief is

the key.” Thus, defense counsel pointed out that a declaratory order would
                                     21

not remedy “any of the alleged harms that [the plaintiffs] allege.” We agree

and therefore conclude that standing is absent in this case.

      C. Nonjusticiable Political Question.        We have described the

doctrine as follows:

             A political question may be found when one or more of
      the following considerations is present:

      (1) a textually demonstrable constitutional commitment of the
      issue to a coordinate political department; (2) a lack of
      judicially discoverable and manageable standards for
      resolving the issue; (3) the impossibility of deciding without
      an initial policy determination of a kind clearly for nonjudicial
      discretion; (4) the impossibility of a court’s undertaking
      independent resolution without expressing a lack of the
      respect due coordinate branches of government; (5) an
      unusual need for unquestioning adherence to a political
      decision already made; or (6) the potentiality of
      embarrassment from multifarious pronouncements by
      various departments on one question.

Besler, 954 N.W.2d at 435 (quoting King v. State, 818 N.W.2d 1, 17 (Iowa

2012)).

      The plaintiffs urge us to reject the political question doctrine out of

hand for two reasons. First, they claim it does not apply to state courts.

This position rests on an incorrect reading of Freeman v. Grain Processing

Corp., 848 N.W.2d 58 (Iowa 2014). In Freeman, we concluded the political

question doctrine did not apply to the facts of that case. Id. at 93–94. But
we acknowledged it had been applied in other cases.            Id. at 89, 92

(discussing Des Moines Register & Tribune Co. v. Dwyer, 542 N.W.2d 493

(Iowa 1996) (en banc), and State ex rel. Turner v. Scott, 269 N.W.2d 828

(Iowa 1978) (en banc)); see also King, 818 N.W.2d at 21 n.17 (“There is a

political question doctrine in Iowa as elsewhere.”).

      We applied the political question doctrine recently in State ex rel.
Dickey v. Besler. 954 N.W.2d at 435–37. In Besler, we decided not to hear

a lawsuit as to which of two officials (the Governor or the chief justice)
                                     22

should have made an appointment when both had previously agreed to

recognize the appointment made by one of them (the Governor). Id.

      Second, the plaintiffs insist that “constitutional claims are always

justiciable.” Whatever the plaintiffs mean by this assertion, it is plainly

too broad. Besler involved a constitutional claim, and we found the case

nonjusticiable. In particular, the relator in Besler asserted that article V,

section 15 of the Iowa Constitution required the chief justice rather than

the Governor to make the appointment. Id. at 428–30.

      The plaintiffs rely on Luse v. Wray, 254 N.W.2d 324 (Iowa 1977) (en
banc). They are correct that in Luse, we held that claims brought by voters

whose votes weren’t counted in a disputed state legislative election

resolved by the legislature were justiciable.         Id. at 326–29.      We

acknowledged that article III, section 7 provides, “Each house shall choose

its own officers, and judge of the qualification, election, and return of its

own members.” Id. at 326 (quoting Iowa Const. art. III, § 7). Yet the key

point in Luse was that the voters had alleged substantial deprivations of

their personal equal protection and due process rights when their votes

weren’t counted. Id. at 328. As we stated,

      Iowa courts have power to adjudicate substantial claims of
      deprivation of federal or Iowa constitutional rights by the
      houses of the Iowa General Assembly in the exercise of the
      houses’ election contest powers under § 7 of Article III of the
      Iowa Constitution.

Id. Just a year later, in State ex rel. Turner, we clarified the limited scope

of the Luse holding when we decided that whether a successful legislative

candidate had met the residency requirement set forth in article III,

section 5 was a nonjusticiable political question. Turner, 269 N.W.2d at

829–31. We emphasized that there had been no “showing of deprivation
of substantial constitutional rights” as in Luse. Id. at 832.
                                            23

       The plaintiffs seek to bring their claims under the umbrella of Luse

rather than Turner by arguing they have made a showing of a deprivation

of their own individual constitutional rights.               We are not persuaded.

Granted, the plaintiffs have spliced into their petition references to due

process (article I, section 9) and unenumerated rights (article I, section

25).6 But the substantive basis for their claims remains the public trust

doctrine. That doctrine, by definition, involves rights that belong to the

public as a whole. Pleading “public rights plus article I, section 9” or

“public rights plus article I, section 25” doesn’t alter the essential public-
rights nature of the plaintiffs’ lawsuit. See Konrardy v. Vincent Angerer

Tr., Dated March 27, 1998, 925 N.W.2d 620, 623 n.1 (Iowa 2019) (“We look

to the substance of Konrardy’s and Burmeister’s claim, not the label they

attach, to determine its legal significance.”); State v. Webster, 865 N.W.2d

223, 232 (Iowa 2015) (“[T]he substance of the claim, rather than its label,

controls.”).

       Over a century ago, without using the term “political question,” we

applied something akin to that doctrine when we decided that courts did

not have jurisdiction to review determinations by county boards of

supervisors not to form drainage districts. Denny v. Des Moines County,

143 Iowa 466, 478, 121 N.W. 1066, 1071 (1909).                       We said that the

sufficiency of a petition “in form or matter” to establish such a district was

a proper subject for judicial review, but “the wisdom and practicability of

a proposed drainage scheme” involved an exercise of “legislative authority”

and district judges could only “determine judicial questions.” Id. at 475,

121 N.W. at 1069–70. Therefore, even though the general assembly had

        6The due process clause provides that “no person shall be deprived of life, liberty,

or property, without due process of law.” Iowa Const. art. I, § 9. The unenumerated
rights clause provides, “This enumeration of rights shall not be construed to impair or
deny others, retained by the people.” Id. § 25.
                                      24

conferred jurisdiction on district courts to consider such appeals, we

affirmed the district court’s dismissal of the action for want of jurisdiction.

Id. at 471, 121 N.W. at 1067, 1071. We said,

            In view of the express provision of our state Constitution
      that the powers of the government shall be divided into three
      separate departments, the legislative, the executive, and the
      judicial, and that no person charged with the exercise of
      powers properly belonging to one of these departments shall
      exercise any function appertaining to either of the others,
      except as in the Constitution expressly directed or permitted
      (Const. art. 3, § 1), it must be conceded that, if the authority
      vested in the board of supervisors is in its nature legislative,
      and not judicial, then the district court, which is only vested
      with judicial power (Const. art. 5, §§ 1, 6), cannot by statute
      be authorized to exercise such authority.

Id. at 471, 121 N.W. at 1068. In other words, the pros and cons of a

drainage district ultimately required the exercise of “legislative discretion,”

as opposed to being a question that could be resolved upon “issuable facts,

capable of judicial determination.” Id. at 472, 121 N.W. at 1069.

      More recently, we have approved of the six-part test quoted above to

determine whether a case presents a nonjusticiable political question. See

Besler, 954 N.W.2d at 435; King, 818 N.W.2d at 17; Dwyer, 542 N.W.2d at

495, Turner, 269 N.W.2d at 831. The test is drawn from a famous United

States Supreme Court decision. See Baker v. Carr, 369 U.S. 186, 210, 82

S. Ct. 691, 706 (1962).

      As we have noted, the plaintiffs here seek to expand the traditional

Iowa public trust doctrine. Historically, this doctrine has been applied by

our courts in cases        seeking to remove private obstructions or

interferences. These types of disputes are susceptible to judicial resolution

using principles of property law. The plaintiffs allege, however, that the

public trust doctrine “broadly protects the public’s use of navigable
waters.” In other words, the plaintiffs argue that the doctrine imposes a
                                      25

duty on the State to pass laws that regulate those waters in the best

interests of the public.

      Under those circumstances, we perceive “a lack of judicially

discoverable and manageable standards.”          Besler, 954 N.W.2d at 435

(quoting King, 818 N.W.2d at 17). In our view, stating that the legislature

must “broadly protect[] the public’s use of navigable waters” provides no

meaningful standard at all. Different uses matter in different degrees to

different people. How does one balance farming against swimming and

kayaking? How should additional costs for farming be weighed against
additional costs for drinking water?        Even if courts were capable of

deciding the correct outcomes, they would then have to decide the best

ways to get there.     Should incentives be used?         What about taxes?

Command-and-control policies? In sum, these matters are not “claims of

legal right, resolvable according to legal principles, [but] political questions

that must find their resolution elsewhere.” Rucho v. Common Cause, ___

U.S. ___, ___, 139 S. Ct. 2484, 2494 (2019).

      The suggestion is made that this court could simply tell our

legislature to pass laws that would bring nitrate levels in the Raccoon River

consistently below 10 mg/l. That’s a specific outcome. But there are no

judicially discoverable and manageable standards to aid a court in

deciding whether that outcome is better than any other outcome. In Rucho

v. Common Cause, for example, the plaintiffs and their amici proposed a

variety of specific antigerrymandering rules.       But how was a court to

determine one was preferable to another?

      Moreover, this case presents a much higher degree of complexity

than Rucho because passing laws that will ultimately alter nitrogen and
phosphorus content is far more challenging than adopting a redistricting

map. As already noted, even if a court could decide that the public trust
                                     26

doctrine mandated a particular outcome, the question would immediately

arise how to get there.

      In that regard, it seems impossible for a court to grant meaningful

relief “without expressing a lack of the respect due coordinate branches of

government.” See Besler, 954 N.W.2d at 435 (quoting King, 818 N.W.2d

at 17). Normally, in equity proceedings, courts issue orders that can be

read and then implemented. This preserves the independence of other

branches of government by limiting the degree and duration of judicial

supervision. Here, by contrast, the plaintiffs ask for a judicial directive to
the legislature “to adopt and implement a mandatory remedial plan to

restore and protect public use that requires agricultural nonpoint sources

and CAFO’s [confined animal feeding operations] to implement nitrogen

and phosphorus limitations in the Raccoon River watershed.” Not only

would this directive be aimed at the legislature, which in itself raises

separation of powers concerns, but an indefinite number of policy choices

that would then need to be made. Inevitably, the legislature would have

to send its emissaries to 500 Mulberry Street or 1111 East Court Avenue

in Des Moines.    Proposals would be submitted to the judiciary on an

ongoing basis for our approval or disapproval.       In effect, the judiciary

would be exercising a veto power over the legislature. At this point, we

would cease to be a coequal branch of government.           Instead, we’d be

asserting superiority.

      Another consideration is that the political branches in Iowa have

made “an initial policy determination” to go in a different direction. Id. at

435 (quoting King, 818 N.W.2d at 17).          As the petition alleges, the

voluntary Iowa Nutrient Reduction Strategy that they seek to overturn has
been enshrined in legislation enacted in 2013 and 2018. See 2018 Iowa

Acts ch. 1001, § 20; 2013 Iowa Acts ch. 132, § 60. The federal EPA also
                                                27

supports this approach. To quote the 2011 Stoner Memorandum cited in

the petition,

              EPA’s focus for nonpoint runoff of nitrogen and
        phosphorus pollution is on promoting proven land
        stewardship practices that improve water quality.            EPA
        recognizes that the best approaches will entail States, federal
        agencies, conservation districts, private landowners and other
        stakeholders working collaboratively to develop watershed-
        scale plans that target the most effective practices to the acres
        that need it most.

Nancy Stoner, U.S. Envtl. Prot. Agency, Working in Partnership with States

to Address Phosphorus and Nitrogen Pollution Through Use of a Framework

for    State      Nutrient       Reduction         3     (2011),       https://www.acwa-

u s . o r g / w p- c o n t en t / u p l o a ds / 2 0 1 7/ 0 4 / Th e - S t o n e r -M e m o . p d f

[https://perma.cc/Z5Q5-U7FK].                  The plaintiffs believe the existence of

this longstanding, basic policy determination should not deter us because

it provides a frame of reference for what the courts should not do. We

think this misconstrues the third political-question factor. The third factor

focuses not on timing, but on priority.                       Is there a required policy

determination that is more appropriate for another branch that sets the

stage for everything else? If so, courts should not get involved. Kanuk ex

rel. Kanuk v. State, Dep’t of Nat. Res., 335 P.3d 1088, 1098 (Alaska 2014)

(“The underlying policy choices are not ours to make in the first instance.”).
        We recognize that this case may not involve a paradigm of “a

textually demonstrable constitutional commitment of the issue to a

coordinate political department.” Besler, 954 N.W.2d at 435 (quoting King,

818 N.W.2d at 17). But there should be no doubt that the plaintiffs are

seeking additional state funding. One paragraph of the petition alleges

inadequate funding of the DNR. Article III, section 24 provides, “No money
shall be drawn from the treasury but in consequence of appropriations

made by law.” This case, if it proceeds, would put the judiciary in the
                                     28

position of commandeering additional state funding for intensive

regulation of nitrogen and phosphorus in yet-to-be-determined ways.

      Other cases support the conclusion that environmental public trust

litigation is a nonjusticiable political question. In Aji P. ex rel. Piper v.

State, the Washington Court of Appeals recently affirmed the dismissal on

political question grounds of a lawsuit seeking to use the public trust

doctrine to achieve the regulation of greenhouse gas emissions. 480 P.3d

438, 447–49 (Wash. Ct. App. 2021); see also Kanuk, 335 P.3d at 1090–91

(finding claims seeking specific relief based on the public trust doctrine to
be barred by the political question doctrine and that other, more general

claims should have been dismissed on prudential grounds); Butler ex rel.

Peshlakai v. Brewer, 2013 WL 1091209, at *7 (Ariz. Ct. App. Mar. 13, 2013)

(finding public trust claims nonjusticiable and noting “we would be

weaving ‘a jurisprudence out of air’ to hold that the atmosphere is

protected by the Doctrine and that state inaction is a breach of trust

merely because it violates the Doctrine without pointing to a specific

constitutional provision or other law that has been violated.”); Sanders-

Reed ex rel. Sanders-Reed v. Martinez, 350 P.3d 1221, 1227 (N.M. App.

2015) (“Separation of powers principles would be violated by adhering to

Plaintiffs’ request for a judicial decision that independently ignores and

supplants the procedures established under the Air Quality Control

Act. . . . We conclude that the courts cannot independently intervene to

impose a common law public trust duty upon the State to regulate

greenhouse gases in the atmosphere.”).

      The plaintiffs invoke Environmental Law Foundation v. State Water

Resources Control Board, 237 Cal. Rptr. 3d 393 (Ct. App. 2018), but we
think the case is distinguishable. The scope of the court’s ruling in that

case was “extraordinarily narrow.” Id. at 396. The only issue was whether
                                    29

a California agency and a county had to consider the potential harm from

groundwater extraction on a navigable river before issuing well permits.

Id. Pumping of groundwater has an effect on surface flows. Id. at 397.

The court held that the public trust doctrine applied to such removals of

nonnavigable water that had an adverse effect on navigable water. Id. at

402. Significantly, the case involved a single question of administrative

law, and the California version of the public trust doctrine “is expansive.”

Id. at 400. But our present case does not involve a discrete attempt to

modify an administrative process to insure that the consideration of
arguments against diverting water that would otherwise go into a public

trust navigable river. Instead, it seeks to order the legislature to enact a

new set of environmental laws that balance the competing interests of

stakeholders in different ways than before.

      Finally, we believe we should draw lessons from Oregon’s

experience. In 2011, two young Oregonians brought a suit against the

State of Oregon under the public trust doctrine, seeking to protect its

natural resources from the effects of greenhouse gas emissions. Chernaik

v. Brown, 475 P.3d 68, 71–72 (Or. 2020). Specifically, the plaintiffs sought

a declaratory judgment and an injunction directing the state to implement

a carbon reduction plan under court supervision. Id. Initially, the trial

court dismissed the plaintiffs’ claims partly because they presented

political questions. Id. at 72. The Oregon Court of Appeals reversed and

remanded. Id. Eventually, after years of litigation, the case reached the

Oregon Supreme Court, which ruled that the plaintiffs were not entitled to

any relief except for a symbolic declaration that the public trust doctrine

applies to navigable waters and submerged and submersible lands. Id. at
82. That was the anticlimactic end to nearly a decade of litigation.
                                          30

       We can do better. Where the plaintiffs have put forth claims that we

cannot meaningfully resolve as a court using accepted methods of judicial

decisionmaking, we should invoke the political question doctrine. We do

so here and leave this dispute where it stands at present: with the

branches of our government whose duty it is to represent the public. In

the end, we believe it would exceed our institutional role to “hold the State

accountable to the public.” Those words, used by the plaintiffs to describe

what they ask of us, go beyond the accepted role of courts and would

entangle us in overseeing the political branches of government.7
       IV. Conclusion.
       For the foregoing reasons, we reverse the district court’s order and
remand with instructions to dismiss this case based on lack of standing
and nonjusticiability.
       REVERSED AND REMANDED.
       Christensen, C.J., and Waterman and McDermott, JJ., join this

opinion.       Appel, J., files a dissenting opinion.        McDonald, J., files a

dissenting opinion, which Oxley, J., joins. Oxley, J., files a dissenting

opinion, which Appel, J., joins.




       7Lest  we be misunderstood, we agree that the petition describes a real
environmental problem, both in Iowa and nationally. In their petition, the plaintiffs
discuss the hypoxic zone in the Gulf of Mexico and the 2008 Gulf Hypoxia Plan. As
further noted in the petition, the EPA declined in 2011 to take national action and a
lawsuit seeking to reverse that decision failed. See Gulf Action Network v. Jackson, 224
F. Supp. 3d 470, 474–75 (E.D. La. 2016). But we are a court, and we would be stepping
outside our role to take on this matter as presented to us by these plaintiffs.
                                            31

                      #19–1644, Iowa Citizens for Cmty. Improvement v. State

APPEL, Justice (dissenting).

       In Lujan v. Defenders of Wildlife, Justice Harry Blackmun wrote, “I

cannot join the Court on what amounts to a slash-and-burn expedition

through the law of environmental standing.” 504 U.S. 555, 606, 112 S. Ct.

2130, 2160 (1992) (Blackmun, J., dissenting). In short, Lujan is precisely

the kind of case where we should heed recent admonitions to not simply

adopt federal caselaw in a top-down constitutional world. See Jeffrey S.

Sutton, 51 Imperfect Solutions: States and the Making of American
Constitutional Law 20 (2018). The majority, however, chooses to bring

what Justice Blackmun called “slash-and-burn” to Iowa when reviewing a

motion to dismiss a suit alleging injury in violation of the public trust

doctrine.

       I dissent. For starters, I would follow the approach of our state court

colleagues in Colorado, Connecticut, Hawaii, Nevada, Oregon, and

Washington8 and refuse to erect the barriers to access to the courts which

were developed in a conference room in Washington, D.C., over the bitter

protest of a minority of the Supreme Court. See Wyatt Sassman, A Survey

of Constitutional Standing in State Courts, 8 Ky. J. Equine, Agric., & Nat’l

Res. L. 349, 349 (2016) (noting that only a minority of states adopt the test

adopted in Lujan). In particular, I would refuse to allow a handwringing

application of standing doctrine to throttle environmental litigation in a

motion to dismiss an action for declaratory and injunctive relief based on

        8See, e.g., City of Greenwood Village v. Petitioners for Proposed City of Centennial,

3 P.3d 427, 437 n.8 (Colo. 2000) (en banc); Andross v. Town of West Hartford, 939 A.2d
1146, 1157–59 (Conn. 2008); Citizens for Prot. of N. Kohala Coastline v. County. of
Hawai‘i,, 979 P.2d 1120, 1127 (Haw. 1999); Stockmeier v. Nev. Dep’t of Corr. Psych. Rev.
Panel, 135 P.3d 220, 225–26 (Nev. 2006) (per curiam), abrogated on other grounds by
Buzz Stew, LLC v. City of North Las Vegas, 181 P.3d 670 (Nev. 2008); Kellas v. Dep’t of
Corr., 145 P.3d 139, 143 (Or. 2006); West v. Seattle Port Comm’n, 380 P.3d 82, 86 (Wash.
Ct. App. 2016).
                                     32

the innovative discovery and application in Lujan of “causation” or

“redressability” requirements. 504 U.S. at 560–61, 112 S. Ct. at 2136.

      I have already canvassed the law of standing in my dissent in Dickey

v. Iowa Ethics & Campaign Disclosure Board. 943 N.W.2d 34, 42–57 (Iowa

2020) (Appel, J., dissenting). By way of brief summary, the federal courts

are restricted by the “case or controversy” requirements of Article III of the

United States Constitution. Id. at 42. The limitations in Article III are

based, in part, on considerations of federalism; namely, keeping federal

courts out of state business. See id. But in this case, of course, there are
no federalism considerations. We are a state court dealing with the state’s

business. And our state constitutional framers deliberately omitted the

language of Article III from the state constitution. See id. at 43. Unlike

the federal courts of limited jurisdiction, general jurisdiction state courts

were designed to be problem-solving courts with sufficient judicial power

to effectively resolve a wide range of disputes brought to the local

courthouse by citizens. Id. at 42.

      As a result, in Iowa, we have correctly held that “the federal test for

standing is based in part upon constitutional strictures and prudential

considerations while our rule on standing is self-imposed.” Alons v. Iowa

Dist. Ct., 698 N.W.2d 858, 869 (Iowa 2005). There is no requirement for

us to blindly follow federal precedent in standing or any other area of law.

And I have no interest in closing down access to the courts with the

“gotcha” applications of “redressability” and “causation” announced in

Lujan and inconsistently applied thereafter, particularly when the newly

discovered elements of standing are astonishingly applied at the motion to

dismiss stage of litigation to dismiss cases involving important state
constitutional issues. See, e.g., William A. Fletcher, Standing: Who Can

Sue to Enforce a Legal Duty?, 65 Ala. L. Rev. 277, 286–87 (2013) (“The
                                     33

environmental [standing] cases also respond to the Court’s perception of

political reality. . . . [The Supreme Court] is narrowly construing statutes

with whose policies it disagrees, using a standing doctrine that it has

developed for this purpose.”); Oliver A. Houck, Arbitrary and Capricious:

The Dark Canon of the United States Supreme Court in Environmental Law,

33 Geo. Env’t L. Rev. 51, 70 (describing Lujan as “The Weaponization of

Standing”); Cass R. Sunstein, Standing and the Privitization of Public Law,

88 Colum. L. Rev. 1432, 1480 (1988) (stating that the court’s standing

doctrine arises not from “restraint in the abstract but instead from hostility
to suits brought by beneficiaries of regulatory programs to ensure fidelity

to statute”).

      Although we have cited Lujan in a few cases on occasion, up until

now, we have not adopted its new and innovative elements of “causation”

and “redressability” into our standing doctrine. In Alons v. Iowa District

Court, we cited Lujan for the traditional “injury in fact” federal standing

requirement. 698 N.W.2d at 867–68. In Sanchez v. State, we cited Lujan

for the traditional requirement of “injury in fact” again but the newly

fashioned “causation” and “redressability” additions of Lujan were not part

of the holding of the Iowa case.      692 N.W.2d 812, 821 (Iowa 2005).

Notably, no party in these cases cited Lujan in their briefs, let alone urged

adoption of the “causation” or “redressability” discoveries of the case.

Indeed, there is no Iowa case citing Lujan where the question of whether

we should import into Iowa law its newly developed standing criteria on

“causation” or “redressability.” But once a federal case is casually cut and

pasted into the Iowa law books in an uncontested setting, it has a

tendency, particularly if the federal case is rights restricting, to germinate
into accidental precedent.
                                       34

      Here is the bottom line. We should not adopt the access to the

courts restrictions of Lujan. We don’t need them. Our public trust cases

have adhered to traditional standing doctrine. In Bushby v. Washington

County Conservation Board, the court considered standing in a public

trust and environment claim. 654 N.W.2d 494, 496–97 (Iowa 2002). The

Bushby court required the plaintiffs to show the traditional elements of

“(1) a specific, personal, and legal interest in the litigation, and (2) injury.”

Id. at 496 (quoting Rieff v. Evans, 630 N.W.2d 278, 284 (Iowa 2001)

(en banc)). More recently, in Puntenney v. Iowa Utilities Board, we held
that a nonprofit environmental organization had standing to challenge the

approval of an oil pipeline and the use of eminent domain under the

Bushby standard. 928 N.W.2d 829, 837 (Iowa 2019). No mention of Lujan.

We should follow the Bushby standard here.

      In any event, at the pleading stage, it is clear that the plaintiffs have

alleged causation and redressability sufficient to survive a motion to

dismiss even under Lujan. The plaintiffs attack the failure of the state to

regulate agricultural nitrogen and phosphorus that enters the Raccoon

River and substantially impairs the waterway. This allegation certainly

satisfies the innovative “causation” element of Lujan. Further, as for the

newly discovered “redressability requirement” that the State seeks to

import into state law, the plaintiffs do not need to show that the requested

relief will solve the problem completely but only that it will do some good.

Pub. Int. Rsch. Grp. v. Powell Duffryn Terminals Inc., 913 F.2d 64, 73 (3d

Cir. 1990). And, though it apparently may not matter, the State concedes

the presence of injury in fact and the traditional elements of standing.

      I now turn to the majority’s discussion of the scope of the public
trust doctrine. The majority provides a couple of pages that the average

reader would likely conclude advance a narrow construction of the public
                                     35

trust doctrine. The issue was not briefed by the parties and is not before

the court. One could respond, I suppose, by noting the very generous

language in State v. Sorenson, 436 N.W.2d 358, 363 (Iowa 1989), which

stated that although we do not necessarily subscribe to the broad

application of the doctrine, “the public trust doctrine . . . applies broadly

to the public’s use of property, such as waterways, without ironclad

parameters on the types of uses to be protected.” (Emphasis omitted.)

      I do not join the majority’s essay on the question or any of its narrow

pronouncements oddly made in a case where a party has conceded, for
purposes of a motion to dismiss, that the scope of the public trust doctrine

is not at issue. I do note, however, from my review of cases that the public

trust doctrine is not the proverbial legal fly frozen in amber. See Marks v.

Whitney, 491 P.2d 374, 380 (Cal. 1971) (en banc) (“In administering the

trust the state is not burdened with an outmoded classification favoring

one mode of utilization over another.”); In re Water Use Permit Applications,

9 P.3d 409, 450 (Haw. 2000) (declaring that purposes or uses of the public

trust doctrine have “evolved over time”); Matthews v. Bay Head

Improvement Ass’n, 471 A.2d 355, 365 (N.J. 1984) (declaring public trust

doctrine is not “ ‘fixed or static,’ but one to ‘be molded and extended to

meet changing conditions and needs of the public it was created to

benefit.’ ” (quoting Borough of Neptune City v. Borough of Avon-By-The-Sea,

294 A.2d 47, 55 (N.J. 1972))). And, beginning with the seminal article of

Professor Sax in the Michigan Law Review fifty years ago, there is now a

rich literature on the public trust doctrine that collect cases and provide

rich insight into the questions of content and scope of the doctrine in the

modern age. See Joseph Sax, The Public Trust Doctrine in Natural Resource
Law: Effective Judicial Intervention, 68 Mich. L. Rev. 471 (1970).       See

generally Michael C. Blumm & Mary Christina Wood, “No Ordinary
                                     36

Lawsuit,”: Climate Change, Due Process, and the Public Trust Doctrine, 67

Am. U. L. Rev. 1 (2017); Harrison C. Dunning, The Public Trust: A

Fundamental Doctrine of American Property Law, 19 Env’t L. 515 (1989);

Gerald Torres & Nathan Bellinger, The Public Trust Doctrine: The Law’s

DNA, 4 Wake Forest J.L. & Pol’y 281 (2014). But conservative scholars

and others want to petrify or at least embalm the public trust doctrine.

See James L. Huffman, Why Liberating the Public Trust Doctrine is Bad for

the Public, 45 Env’t Law 337 (2015).
      Ordinarily, courts do not develop doctrine on uncontested issues,
and ordinarily I would not opine on them. However, if pushed into a corner
by a majority that insists on proceeding to develop the contours of the
public trust doctrine notwithstanding the State’s concession, I would
declare that the public trust doctrine applies to pollution of navigable
waterways in a fashion that prevents or significantly impairs recreational
activities and the use of water for drinking purposes. See Nat’l Audubon
Soc’y v. Superior Ct., 658 P.2d 709, 712 (Cal. 1983) (applying public trust
doctrine in environmental setting); In re Water Use Permit Applications, 9
P.3d at 447 (holding that public trust applies to ground water and surface
water); Lamprey v. Metcalf, 53 N.W. 1139, 1143 (Minn. 1893) (noting that
public trust doctrine applies to use of waterways “and other public
purposes which cannot now be enumerated or even anticipated”); Ralph
W. Johnson, Water Pollution and the Public Trust Doctrine, 19 Env’t Law
485, 493–98 (1989).
      In addition to these observations, I join in the dissent of Justice
Oxley regarding the premature nature of the majority’s decision. I also
incorporate my dissent in State ex rel. Dickey v. Besler, which is dispositive
on the political question issue posed in this case. 954 N.W.2d 425, 439–
49 (Iowa 2021) (Appel, J., dissenting).
      For the above reasons, I dissent.
                                      37

                                         #19–1644, ICCI, et al. v. State, et al.

McDONALD, Justice (dissenting).

      The public trust doctrine is of long standing. The “doctrine is said

to be traceable to the work of Emperor Justinian, based on the notion that

the public possesses inviolable rights to certain natural resources.” State

v. Sorensen, 436 N.W.2d 358, 361 (Iowa 1989). “The doctrine was adopted

into the English common law and embraced by nineteenth century

American jurists.”      Id.   Under the doctrine, “the interest of state

government in public trust land is, in a sense, only that of a steward.” Id.
This stewardship is “a burden, rather than a benefit.” Id. Historically, the

public trust doctrine “has [had] a narrow scope.” Fencl v. City of Harpers

Ferry, 620 N.W.2d 808, 813 (Iowa 2000) (en banc).             As the majority

correctly notes, the doctrine has been limited to protecting the public’s

access to public waters and to preventing the state from alienating lands

held in the public trust. See Larman v. State, 552 N.W.2d 158, 161 (Iowa

1996). It is not disputed that private citizens have standing to sue for

violations of the public trust doctrine, as traditionally understood. See,

e.g., Bushby v. Wash. Cnty. Conservation Bd., 654 N.W.2d 494, 497 (Iowa

2002) (holding private citizens had standing under the public trust

doctrine and resolving the case on the merits); Witke v. State Conservation

Comm’n, 244 Iowa 261, 271–72, 56 N.W.2d 582, 588–89 (1953) (reaching

merits of the claim and stating “the state may not restrict or charge for the

use of the waters of navigable streams or lakes, and an attempt on its part

to do so is a deprivation of the citizen of his property without due process

of law, and without compensation, and so in violation of Sections 9 and 18

of Article I of the Constitution of Iowa”).
      In this case, the plaintiffs seek to channel the traditional

understanding of the public trust doctrine in a new direction. They claim
                                      38

the doctrine imposes upon the State, as steward of lands held in the public

trust, an affirmative obligation to protect the public use of navigable waters

and to prevent the substantial impairment of navigable waters.           They

further claim the State has violated this affirmative duty by allowing

nitrogen and phosphorous discharges from agricultural sources to impair

the recreational and drinking water uses of the meandered section of the

Raccoon River. The plaintiffs claim the State’s failure to act under these

circumstances constitutes a violation of the public trust doctrine and

constitutes a taking of their constitutionally-protected property interest in
public lands. See, e.g., Witke, 244 Iowa at 272, 56 N.W.2d at 589 (holding

the state’s restriction of access to navigable streams or lakes “is a

deprivation of the citizen of his property without due process of law”).

      Whether the public trust doctrine can be channeled in this new

direction is not properly before this court. In navigating this case, the

State, for whatever reason, chose to not challenge the merits of the

plaintiffs’ claims in the district court or on appeal. The Solicitor General

made this clear during oral argument, stating, “Let me be clear that—that

these issues about the public trust doctrine are specifically not before the

court right now.” Thus, for the purposes of resolving this appeal involving

only the standing doctrine and the political questions doctrine, we must

assume the public trust doctrine is as broad as the plaintiffs claim.

      The State’s decision to forego any substantive challenge to the merits

of the plaintiffs’ claims, in my view, largely resolves this appeal. If private

citizens have standing to sue for violations of the public trust doctrine as

traditionally understood, see Witke, 244 Iowa at 272, 56 N.W.2d at 589, it

stands to reason the same private citizens have standing to sue for
violations of the public trust doctrine as they seek to expand it.          At

minimum, the plaintiffs have standing to pursue declaratory relief. The
                                     39

Solicitor General conceded this during oral argument: “I will have to

concede that when we talk about redressability and causal connection to

the injury . . . I think I’d have to concede you could get to, if you wanted

to, a declaratory order of some sort . . . .”   In the procedural posture

presented, on this record, I agree with the Solicitor General that, at

minimum, the plaintiffs have sufficient standing to pursue some form of

limited relief.

       The majority raises a host of legitimate concerns regarding the

constitutionality, feasibility, and efficacy of potential remedies. I share
those concerns. And, perhaps, those concerns militate against expansion

of the public trust doctrine. But, for now, this case is at the headwaters.

The State has conceded, for now, the public trust doctrine goes as far as

the plaintiffs contend. In the procedural posture presented, the plaintiffs

have thus asserted a cognizable legal claim. “[A] plaintiff . . . has what we

have come to call ‘standing,’ whenever he has a legally cognizable cause of

action, regardless of whether he can show a separate, stand-alone factual

injury.” Sierra v. City of Hallandale Beach, 996 F.3d 1110, 1115 (11th Cir.

2021) (Newsom, J., concurring); id. at 1131 (“The question whether a

plaintiff has ‘standing’ really just boils down to the question of whether he

has a cause of action—whether his legal rights have been infringed and

whether the positive law authorizes him to sue for that infringement.”).

The State has conceded, for now, the plaintiffs at least have standing to

pursue some limited relief under an expanded public trust doctrine. What

relief exactly—and the constitutionality, feasibility, and efficacy of that

relief—are best worked out in the district court on a better record and with

fuller briefing.
                                       40

      For these reasons, I would affirm the judgment of the district court,

remand this matter, and allow the case to continue downstream.            I

respectfully dissent.

      Oxley, J., joins this dissent.
                                              41

                                                 #19–1644, ICCI, et al. v. State, et al.

OXLEY, Justice, (dissenting).

       Ours is an adversarial system, and the court’s role is to decide the

issues as presented by the parties.9 Yet the State has put us between the

proverbial rock and a hard place by insisting it is not challenging the scope

of the public trust doctrine, its imposition of affirmative obligations on the

State, or its constitutional underpinnings. Protestations notwithstanding,

the majority necessarily decides those issues in concluding the plaintiffs

lack standing and raise only nonjusticiable political questions. While I
share the majority’s doubt as to how far the plaintiffs can ride their public

trust doctrine horse, expediency is not a basis for dismissing cases. Given

the posture of this appeal, I respectfully dissent.

       The plaintiffs assert that the constitutionally-based public trust

doctrine protects their right to use the Raccoon River for recreation and

drinking water purposes; those uses are being harmed by pollution in the

river, specifically harmful levels of nitrates that exceed acceptable levels

identified by legislative and executive bodies; the State has an affirmative

obligation to protect the plaintiffs’ rights against that pollution; and the

State has failed to meet those affirmative obligations where it relies only

on voluntary compliance efforts to convince agricultural nonpoint sources

to reduce the amounts of nitrogen and phosphorus used as fertilizer that

make their way into the river. The plaintiffs seek a declaration of their

constitutional rights, the State’s obligations to protect those rights, and

whether the State has breached those obligations. The plaintiffs also seek


       9See     State v. Struve, 956 N.W.2d 90, 99 n.2 (Iowa 2021) (“[O]ur system ‘is designed
around the premise that [parties represented by competent counsel] know what is best
for them, and are responsible for advancing the facts and argument entitling them to
relief.’ ” (alteration in original) (quoting United States v. Sineneng-Smith, 590 U.S. ___, ___,
140 S. Ct. 1575, 1579 (2020))).
                                      42

a declaration that the State’s adoption of the voluntary strategy as the

official policy of the State for addressing nitrate levels in navigable waters

violates the State’s obligations under the doctrine and an injunction

requiring state officials to take action to reduce nitrate levels.

      Despite its origins related to navigation and commerce, we have

expanded the public trust doctrine “to safeguard the public’s use of

navigable waters for purely recreational and non-pecuniary purposes.”

Robert’s River Rides, Inc. v. Steamboat Dev. Corp., 520 N.W.2d 294, 299

(Iowa 1994), abrogated on other grounds by Barreca v. Nickolas, 683
N.W.2d 111, 121 (Iowa 2004); see also State v. Pettijohn, 899 N.W.2d 1, 35

(Iowa 2017) (describing recreational use of navigable waters as a

“ ‘paramount’ right” under the public trust doctrine); McCauley v. Salmon,

234 Iowa 1020, 1022, 14 N.W.2d 715, 716 (1944) (“The right of the public

to navigate the water is paramount. This includes the right of fishing,

boating, skating and other sports.”        (citations omitted)).   And we have

allowed private citizens to assert rights under the doctrine.         See, e.g.,

Bushby v. Wash. Cnty. Conservation Bd., 654 N.W.2d 494, 496–97 (Iowa

2002); Witke v. State Conservation Comm’n, 244 Iowa 261, 263–64, 56

N.W.2d 582, 584–85 (1953).        Here, the plaintiffs seek to extend the

doctrine to impose an obligation on the State to protect navigable waters

from effective alienation through pollution. And, critical to our resolution

of the specific issues before us, the State accepts the plaintiffs’ position as

an acceptable extension of the public trust doctrine.

      The majority makes a principled argument that the public trust

doctrine does not impose such affirmative obligations on the State and

that even if it did, the doctrine does not provide private parties with a cause
of action to enforce any such affirmative obligations. The problem is that

the parties do not address the scope of the public trust doctrine or whether
                                      43

it provides a cause of action for the plaintiffs. Indeed, the State insists its

position assumes the doctrine applies as broadly as the plaintiffs assert.

As Justice McDonald points out, the Solicitor General reinforced its

position during oral argument. The State, as part of its litigation strategy,

made a decision to not challenge the merits of the public trust doctrine as

articulated by the plaintiffs.    Thus, for the purposes of resolving this

motion to dismiss, we must assume the public trust doctrine is as broad

as the plaintiffs claim.

      The majority refuses to do that. That the majority has decided the
merits of the public trust issue is best seen in its discussion of the political

question doctrine, explaining it is “not persuaded” that the plaintiffs have

made a showing of a deprivation of their own individual constitutional

rights, thereby distinguishing Luse v. Wray, 254 N.W.2d 324, 327–28 (Iowa

1977) (en banc). The majority must do so because “the judiciary’s power

to interpret the constitution and to review the constitutionality of the laws

and acts of the legislature does not offend [political question] principles.”

King v. State, 818 N.W.2d 1, 17 (Iowa 2012) (citing Luse, 254 N.W.2d at

327–28 and Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177–78 (1803)).

Rather, “it is a matter for the judiciary to pass upon the constitutionality

of the official and specific acts of the other departments of government.”

Luse, 254 N.W.2d at 327 (quoting 16 C.J.S. Constitutional Law § 144, at

688). This principle holds true in the context of asserted violations of the

public trust doctrine. See, e.g., Kanuk ex rel. Kanuk v. State, Dep’t of Nat.

Res., 335 P.3d 1088, 1099 (Alaska 2014) (explaining that “[t]he Baker

factors for identifying non-justiciable issues do not apply to judicial

interpretations of the constitution” and holding a request for declaratory
judgment that the atmosphere is part of the public trust, that the state

has an affirmative obligation to protect and preserve it, and that the state
                                            44

failed to uphold its fiduciary obligations did not present political

questions); Butler ex rel. Peshlakai v. Brewer, No. 1 CA–CV 12–0347, 2013

WL 1091209, at *5 (Ariz. Ct. App. Mar. 14, 2013) (“Not only is it within the

power of the judiciary to determine the threshold question of whether a

particular resource is a part of the public trust subject to the Doctrine,

but the courts must also determine whether based on the facts there has

been a breach of the trust.”); Chernaik v. Kitzhaber, 328 P.3d 799, 804–08

(Or. Ct. App. 2014) (holding a request for declaratory judgment on whether

the atmosphere is subject to the public trust doctrine is justiciable and
remanding to the trial court to make that determination in the first

instance)10.

       In King v. State, we addressed whether the plaintiffs’ attempts to

judicially impose state-mandated public school education standards as a

means of protecting their claimed constitutional rights were nonjusticiable

only after first determining that the plaintiffs failed to state claims for relief

under the education clauses of the Iowa Constitution. See 818 N.W.2d at

16. As we explained, “the political question grounds and the failure to

state a claim grounds are interrelated.” Id. at 12. There, unlike here, the

defendants had argued to the district court that the plaintiffs’


       10The   majority’s insistence we “can do better” than Oregon in its decade-long
litigation that resulted in the less-than-satisfying “symbolic” declaration of the extent of
the public trust doctrine’s scope, see Chernaik v. Brown, 475 P.3d 68, 71–72 (Or. 2020),
not only places the majority in the adversary’s role but also ignores critical distinctions
between the greenhouse gas emission cases attempting to extend the public trust doctrine
to cover the atmosphere cited by the majority and the already-established protections for
recreational use of navigable water involved here. Cf. Kanuk, 335 P.3d at 1103
(distinguishing between requests to extend public trust doctrine to cover atmosphere as
a natural resource and claims premised on detrimental impacts on “already-recognized
public trust resources such as water, shorelines, wildlife, and fish”). Despite the
majority’s apparent skepticism of the plaintiffs’ position, we must also accept the detailed
pleaded facts as true for purposes of reviewing the defendants’ motion to dismiss. See
Hawkeye Foodservice Distrib., Inc. v. Iowa Educators Corp., 812 N.W.2d 600, 604 (Iowa
2012).
                                            45

constitutional claims failed as a matter of law, which allowed us to address

the contours of the constitutional claims on appeal. Id. at 11.

       Faced with this dilemma, the majority effectively holds the plaintiffs

lack a private cause of action because “the substantive basis for their

claims remains the public rights[11] doctrine,” which “by definition, involves

rights that belong to the public as a whole.”                  Despite no briefing or

argument by the parties, the majority has eviscerated any claim that the

public trust doctrine provides a private cause of action for private citizens.

And if holding no cause of action exists is not addressing the merits of the
plaintiffs’ claims, it is hard to imagine what would be.

       We have never held that the public trust doctrine cannot serve as

the basis of individual constitutional rights. We have, however, held that

plaintiffs seeking to extend the public trust doctrine to natural resources

other than navigable waters had standing to challenge a conservation

board’s plans to cut down trees in a public park, ultimately concluding

nonetheless that the doctrine did not extend to management of forested

areas. See Bushby, 654 N.W.2d at 496–98.

       In White Bear Lake Restoration Ass’n ex rel. State v. Minnesota

Department of Natural Resources, the Minnesota Supreme Court started

by addressing the scope of its public trust doctrine, concluding it was “not

inclined to extend the public trust doctrine” to cover the plaintiffs’ claims

before then discussing the heavy regulation of the field of public water as

supporting the decision not to extend the common law absent a compelling

reason to do so. See 946 N.W.2d 373, 386–87 (Minn. 2020). Given the

       11The   majority’s reference to the “public rights doctrine,” something different than
the public trust doctrine, does not make its analysis any less dependent on the merits of
the plaintiffs’ claim. A doctrine not discussed by the parties, we have never used the
public rights doctrine to deny a citizen the right to hold the state to its obligations under
the public trust doctrine not to alienate the public’s rights to access and use navigable
waters.
                                     46

structure put in place to balance the various priorities involved, and the

fact that the plaintiffs had not alleged any private encroachment, the court

saw “no need to extend the judiciary’s common-law role in this instance.”

Id. at 386 (emphasis added).      That court’s discussion of the heavily-

regulated field of water rights weighed into the issue of whether to

recognize a new cause of action; it did not preclude the judiciary’s

consideration of the cause of action altogether. Notably, other states have

recognized “[p]reventing pollution and protecting the quality of the waters

of the state . . . as being part of the state’s affirmative duty under the
‘public trust’ doctrine.” Wis. Env’t Decade, Inc. v. Dep’t of Nat. Res., 271

N.W.2d 69, 76 (Wis. 1978); see also Ralph W. Johnson, Water Pollution

and the Public Trust Doctrine, 19 Env’t L. 485, 488 & n.13 (1989) (“[I]n

recent years, courts have increasingly identified water quality as a

separate or specific, rather than derivative, interest protected by the public

trust doctrine.” (citing Nat’l Audubon Soc’y v. Superior Ct., 658 P.2d 709

(Cal. 1983))).

      We engaged in a similar analysis in Bushby v. Washington County

Conservation Board, 654 N.W.2d 494.            Contrary to the majority’s

characterization of Bushby, we did not reject the plaintiffs’ claim because

the county supervisors were entitled to deference.          Rather, we first

determined that the public trust doctrine, which had originally applied to

beds of navigable waters and had been expanded to include recreational

use of lakes and rivers, should not be extended to apply to management

of forested areas of public lands. Id. at 497–98. That expansion would

have gone well beyond the navigable water baseline (one might say the

doctrine’s high water mark) that undergirds our understanding of the
public trust doctrine, even as we have expanded its scope within the

confines of navigable waters. See id. It was only after determining the
                                     47

limits of the doctrine that we then concluded it could not serve as an

impediment to a public body’s otherwise lawful management of public

lands. Id. Bushby establishes that the scope of the public trust doctrine

determines whether it could serve as a limit on the management of certain

natural resources, which necessarily requires a determination of whether

the doctrine applies to the particular controversy at issue. If it does, then,

like any other constitutionally protected right, this court has the ability,

indeed the responsibility, to determine if the state’s actions have violated

those rights.
      The majority uses this same reasoning from White Bear and Bushby

but repackages it—purportedly without first deciding the merits of the

public trust doctrine—to support its assertion that the plaintiffs’ requested

declaratory and injunctive relief is too speculative by encroaching on the

legislative and executive branches’ balancing of uses for water in the

Raccoon River between farmers’ economic interests and the plaintiffs’

interests, surmising the plaintiffs’ requested relief could ultimately lead to

even higher out-of-pocket expenditures for the plaintiffs’ members. While

giving lip service to the doctrinal notion that “standing does not depend on

the legal merits of a claim,” Godfrey v. State, 752 N.W.2d 413, 420 (Iowa

2008), the majority necessarily addresses the merits by basing its standing

holding on the premise that the public trust doctrine does not provide the

protections the plaintiffs allege. In concluding we can offer no remedy, the

majority has necessarily decided the doctrine does not extend to the

plaintiffs’ claims.

      One more point from White Bear. Unlike the plaintiffs in White Bear,

who did “not allege that the DNR has violated its duty as trustee to protect
public use from ‘private interruption and encroachment,’ [a] core rationale

of the [public trust] doctrine,” 946 N.W.2d at 386, here, the plaintiffs do
                                            48

allege that the State defendants violated their duty as trustee to protect

public use of the Raccoon River from pollution caused by private parties,

parties currently being regulated by the defendants.                    But the State’s

litigation strategy not to challenge whether the plaintiffs have stated a

claim in its motion to dismiss prevents us from reaching the merits of the

plaintiffs’ public trust claim. Believing the case is doomed anyway, and

attempting to “do better” than embroil our courts in a decades-long battle

that will result in, at best, lackluster results for the plaintiffs, the majority

short circuits the process based on its ultimate view of the case to order
dismissal for lack of standing and the existence of nonjusticiable political

questions.

       Given the entanglement between “the political question grounds and

the failure to state a claim grounds,” King, 818 N.W.2d at 12, the State

insisting it is not challenging the merits or constitutional underpinnings

of the public trust doctrine precludes its justiciability argument. See Luse,

254 N.W.2d at 327–28 (“Iowa courts have power to adjudicate substantial

claims of deprivation of federal or Iowa constitutional rights . . . .”).12

       With respect to standing, I believe the plaintiffs’ request for a

declaration of their rights and the State’s obligations meets the

redressability threshold, assuming redressability applies as the majority

insists. See Kanuk, 335 P.3d at 1095 (rejecting redressability argument,

explaining: “Assuming the existence of a fiduciary duty on the part of the

State to protect a public resource, the duty would not seem to depend on

        12The majority dismisses the plaintiffs’ request for a declaration of their

constitutional rights on the basis that State ex rel. Dickey v. Besler, 954 N.W.2d 425 (Iowa
2021), too, involved constitutional issues, and that did not stop us from finding the claim
to present a political question. But Besler involved a quo warranto action where a private
citizen, Gary Dickey, challenged the public office held by another even though Dickey had
no claim to the office. See id. at 430–31, 433–34. This is not just a case involving
constitutional issues, but a claim that the State is violating the plaintiffs’ rights under
the constitution.
                                       49

the source of the threatened harm”).        We have never shied away from

declaring rights of beneficiaries and obligations of trustees. See, e.g., In re

Steinberg Fam. Living Tr., 894 N.W.2d 463, 468 (Iowa 2017) (considering a

declaratory judgment action to interpret a trust). And courts around the

country recognize the importance of the judiciary’s role in defining the

scope and applicability of the public trust doctrine.         “Just as private

trustees are judicially accountable to their beneficiaries for dispositions of

the res, so the legislative and executive branches are judicially accountable

for their dispositions of the public trust.” Ariz. Ctr. For L. In Pub. Int. v.
Hassell, 837 P.2d 158, 169 (Ariz. Ct. App. 1991) (citation omitted) (“The

check and balance of judicial review provides a level of protection against

improvident dissipation of an irreplaceable res.”); see also Kootenai Env’t

All., Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085, 1092 (Idaho 1983)

(“Final determination whether the alienation or impairment of a public

trust resource violates the public trust doctrine will be made by the

judiciary. . . . [T]his court will take a ‘close look’ at the action to determine

if it complies with the public trust doctrine and it will not act merely as a

rubber stamp for agency or legislative action.”); Op. of the Justs., 437 A.2d

597, 607 (Me. 1981) (applying “a high and demanding standard of

reasonableness” to judicial review of legislative action releasing state’s

ownership of submerged and intertidal lands that were subsequently filled

for compliance with the Legislative Powers Clause). As Justice McDonald

also points out, the Solicitor General conceded at oral argument that the

plaintiffs would have standing to pursue, at minimum, their claims for

declaratory relief.

      Against this authority and the State’s concession, the majority’s
dismissive characterization of the plaintiffs’ requested declaratory relief as

too general rings hollow. It is not enough to say that protecting against
                                      50

pollution is not alienating or limiting access to navigable waters; that

would be addressing the merits of the plaintiffs’ claims.

      With respect to the plaintiffs’ requested injunctive relief, the State is

currently regulating the third-party nonpoint sources allegedly causing the

nitrate pollution, but, according to the plaintiffs, they are doing so

ineffectively through a voluntary compliance strategy. If a court struck

the legislatively mandated adoption of the voluntary-based strategy as a

violation of the public trust doctrine while also declaring the State has a

constitutional obligation to manage pollution in the Raccoon River,
removal of the statute would free state agencies to regulate storm runoff

through a mandatory regime as requested by the plaintiffs. For purposes

of a motion to dismiss, we “assume[] that the state will act in accordance

with a judicially issued declaration regarding the scope of any duties that

the state may have under the public trust doctrine.” Chernaik, 328 P.3d

at 807; cf. Butler ex rel. Peshlakai, 2013 WL 1091209, at *6–8 (recognizing

scope and enforcement of public trust doctrine is within court’s power to

adjudicate but dismissing declaratory judgment claim challenging state

agency’s failure to regulate greenhouse gas emissions for lack of a remedy

where plaintiff failed to challenge constitutionality of the statute

preventing state agencies from doing so absent express legislative

authorization, similar to section 20 of Senate File 512 challenged here).

The plaintiffs’ requested declaratory and injunctive relief, if granted, would

provide sufficient redressability for the plaintiffs’ claimed injuries to meet

constitutional standards.

      The State’s insistence that, for purposes of its motion to dismiss, the

public trust doctrine grants the rights and imposes the obligations
asserted by the plaintiffs requires us to affirm the district court’s denial of

the State’s motion to dismiss and allow the case to proceed.
                                 51

I therefore respectfully dissent.

Appel, J., joins this dissent.